902 F.2d 417
Bernard WISE, Plaintiff-Appellant,v.Norman CARLSON, et al., Defendants-Appellees.
No. 89-6060Summary Calendar.
United States Court of Appeals,Fifth Circuit.
June 6, 1990.

Bernard Wise, Lorton, Va., pro se.
Dane Smith, Asst. U.S. Atty., Bob Wortham, U.S. Atty., Tyler, Tex., for defendants-appellees.
Appeal from the United States District Court for the Eastern District of Texas.
Before GEE, DAVIS, and JONES, Circuit Judges.
PER CURIAM:


1
To prevail on this appeal, federal prisoner Bernard Wise must show, among other things, that his alleged mishandling by guards resulted in a significant injury.  Huguet v. Barnett, 900 F.2d 838, 841 (5th Cir.1990).


2
Dr. Jerry Stringfellow, who examined Wise at the prison the day after the alleged beating, testified that Wise stated that he had been in a scuffle the night before.  The doctor found superficial injuries:  bruises on Wise's anterior chest wall and right forearm and a hematoma on the right upper eyelid.  Further, the doctor found a normal chest x-ray and a normal urinalysis.  The district court found that Wise had failed to state a constitutional claim of unlawful use of excessive force under Rule 12(b)(6) because he had not shown a significant injury.


3
AFFIRMED.